       Case: 3:17-cv-00446-wmc Document #: 607 Filed: 06/08/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

INGURAN, LLC d/b/a STGENETICS,
XY, LLC, and CYTONOME/ ST, LLC,

        Plaintiff/Counterclaim Defendant,                      Case No. 17-cv-446-wmc

  V.


ABS, GLOBAL, INC., GENUS PLC, and
PREMIUM GENETICSS (UK) LTD.,

        Defen dan ts/Counterclaim Plain ti ffs.


                                    FINAL JUDGMENT


       IT IS ORDERED AND ADJUDGED that

       1) Judgment is entered in favor of plaintiffs/counterclaim defendants Inguran, LLC

          d/b/a Sexing Technologies ("ST") and Cytonome/ ST, LLC ("Cytonome"), and

          against defendants/counterclaim plaintiffs ABS Global, Inc. ("ABS") and Genus

          plc ("Genus"), jointly and severally, on ST and Cytonome's claims of

          infringement of claims 1, 11, and 15 of U.S. Patent No. 7,311,476 (the '"476

          patent") and claim 14 of U.S. Patent No. 7,611,309 (the '"309 patent") based

          on ABS's "GSS" and "SSC-A" microfluidic chips.          ST and Cytonome shall

          recover for their past damages caused by ABS and Genus's infringement as set

          forth below:

          a) ABS and Genus shall pay damages both for (i) sales made by ABS or any

              ABS affiliate or licensee of sexed semen straws that were processed in the

              United States with infringing microfluidic chips (specifically including sales
         Case: 3:17-cv-00446-wmc Document #: 607 Filed: 06/08/20 Page 2 of 4
Judgment in a Civil Case                                                                    Page 2


                   and/or transfers of such straws to any ABS affiliate) (the "U.S.-Processed

                   Straws"), and (ii) sales made by ABS or any ABS affiliate or licensee of sexed

                   semen straws that were processed outside the United States with infringing

                   microfluidic chips that were either manufactured in or at any time prior to

                   the production of such straws imported into the United States (the "Foreign-

                   Processed Straws").

              b) For sales of U.S.-Processed Straws that took place on or before September

                   10, 2019, and sales of Foreign-Processed Straws that took place on or before

                   June 30, 2019, ABS and Genus shall pay ST and Cytonome damages in the

                   amount of $10,295,196.60, along with prejudgment interest in the amount

                   of $653,664.12.

              c) For sales of Foreign-Processed Straws that took place between July 1, 2019,

                   and September 10, 2019, ABS and Genus shall pay ST and Cytonome

                   damages at the rate of $2.60 per sexed semen straw, along with prejudgment

                   interest (calculated at the prime rate, compounded annually) . ABS and

                   Genus shall provide a royalty report accounting for the number of royalty-

                   bearing sales and showing how prejudgment interest was calculated, and pay

                   for such damages to ST and Cytonome within 60 days of the entry of this

                   judgment.

              d) To the extent applicable, ABS and Genus shall pay ST and Cytonome post-

                   judgment interest on the above damages amounts, as provided for in 28

                   U .S.C. § 1961.
         Case: 3:17-cv-00446-wmc Document #: 607 Filed: 06/08/20 Page 3 of 4
Judgm ent in a Civil Case                                                                   Page 3


          2) Judgment is entered in favor of ST and Cytonome for ABS or Genus's

               infringement of the '476 patent and '309 patent on or after September 11, 2019,

               granting ST and Cytonome an ongoing royalty of (a) $2.60 for every sale by

              ABS or any ABS affiliate or licensee of a U.S .-Processed Straw or Foreign-

               Processed Straw, where the infringing chip that produced the straw was

               manufactured in or imported into the United States before January 22, 2020,

               and (b) $3.25 for every sale by ABS or any ABS affiliate or licensee of a U.S.-

               Processed Straw or Foreign-Processed Straw, where the infringing chip that

               produced the straw was manufactured in or imported into the United States on

               or after the January 22, 2020. This ongoing royalty obligation shall run through

               the remaining life of the '476 and '309 patents. Any ongoing royalty payments

               shall be made on a quarterly basis with a report that includes an accounting of

               the number of royalty-bearing straws that were sold during that quarter. Such

               payment and report shall be made within 60 days of the end of the calendar

               quarter for which payment and reporting are made, except that the first report

               and payment -- covering pre-judgment sales between September 11, 2019 and

               the date of this judgment -- will be due 60 days after the entry of judgment.

          3) Judgment is entered in favor of ST and against ABS and Genus on ABS and

               Genus's claims of invalidity of claims 1, 11 , and 15 of the '4 76 patent.

          4) Judgment is entered in favor of ST and against ABS and Genus on ABS and

               Genus's claims of invalidity of claim 14 of the '309 patent.
         Case: 3:17-cv-00446-wmc Document #: 607 Filed: 06/08/20 Page 4 of 4
Judgment in a Civil Case                                                                 Page 4



         5) Judgment is entered in favor of ST and against ABS on ABS's claim that ST

              breached the quality control provisions of ST and ABS's 2012 Semen Sorting

              Agreement.

         6) Judgment is entered in favor of ABS and Genus and against ST and Cytonome

              on ST and Cytonome's claims of infringement of U.S. Patent No. 8,529,161

              and U.S. Patent No. 9,446,912.

         7) Judgment is entered in favor of ABS and Genus and against ST and XY, LLC

              ("XY") on ABS and Genus's claim for declaratory judgment of invalidity of

              claims 1-7, 17-19, 21-22, 28, 30-32, and 38-44 of the U.S. Patent No.

              6,524,860 (the '"860 patent").

         8) Judgment is entered in favor of ABS, Genus, and Premium Genetics (UK) Ltd

              on XY's claims of trade secret misappropriation under state and federal law.

         9) Judgment is entered in favor of ABS, Genus, and Premium Genetics (UK) Ltd

              on ST's breach of contract claim.


Approved as to form this 5th day of June, 2020.




Peter Oppeneer                                             Date
Clerk of Court
